DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/22/21 have been fully considered but they are not persuasive. The applicant argues: 
a) “…Chang appears to only disclose that the port 114 is directly connected to the network 206. However, the network 206 does not display an image according to the output of the port 114. Therefore, the port 114 of Chang is not the “first network connection port” as recited in claims 1 and 8, because Chang fails to teach “the network cable is directly connected between the first network connection port and an electronic device, in response to the control circuit using the image data as the output data, the electronic device displays an image according to the output data” as recited in claim 1 and “the network cable is directly connected between the first network connection port and an electronic device, in response to the control circuit using the external.”
 	The examiner disagrees. The port 114 (Fig.2B) is connected to the network 206 and the network 206 is directly connected to the network electronic device 204, Fig.2B, which electronic device 204 comprises a display monitor, as illustrated in Fig.2B, and is obviously capable of displaying any image output from the device 201 through the network 206, Fig.2B. Therefore the argument “Chang fails to teach “the network cable is is unpersuasive.

b) However, Goldberg appears to only disclose that the baseband encoding and RF circuitry 250 uses a wireless method to transmit the video data and/or network data. Goldberg fails to disclose that the baseband encoding and RF circuitry 250 is directly connected to a network cable and transmits the video data and/or network data via the network cable to an electronic device which displaying an image according to the video data and/or network data.
The examiner would like to direct the applicant’s attention to the rejection below, since the applicant is arguing the newly added limitation that “directly connected to a network cable.”


Claims 1, 6, 8 and 10 (as amended) are again rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang, US 20080136828.

Considering claim 1, a motherboard capable of outputting image data, comprising:
a) an image transmission port configured to receive an external image signal (port 112, Fig.1A; para. 0022).
interface 102, Fig.1A, which can be VGA controller or graphics engine; para. 0022).
c) a switching circuit selectively using the external image signal or the internal image signal as the image data (Switch circuit 104, which, under the controller 108, selects the output of the ADC 110 or the second video interface 102 which can be VGA controller or graphics engine; para. 0022).

d) a control circuit selectively using the image data or Ethernet network data as output data (control circuit 108 that controls the switching circuit 104, Fig.1A).
e) a first network connection port configured to transmit the output data (port 114 transmits the output of the video processor 106, which output image is selected by switch circuit 108, acting on the selected video output by the Switch 104, Fig.1A).
f) the network cable is directly connected between the first network connection port and an electronic device (the cable connected to the network 206 from port 114, Fig.2B).
g) in response to the control circuit using the image data as the output data, the electronic device displays an image according to the output data (the electronic device 204 comprises a display monitor, as illustrated in Fig.2B, and would be capable of displaying any image output from the device 201through the network 206, Fig.2B).

Regarding claim 6, the claimed a slot configured to accommodate a VGA card, wherein the VGA card comprises an image processing chip and an image output port, and the image processing chip is configured to generate an image signal, wherein in response to a transmission cable being coupled between the image transmission port and the image output port, the image signal serves as the external image signal (Chang teaches that the motherboard of the first computing device 201 [Fig.2B] includes a first video source 202.  The first video source 202 generates a first video signal to the signal port 203.  The signal port 203 can be a video connector mounted on the backplate of the first computing device 201.  The first video source 202 can be a graphic card installed on the motherboard or an on-board graphic chip or the like mounted on the motherboard.  A first video interface 112 installed in the remote access device 100 receives the first video signal from the signal port 203. Para. 0022; Fig.2). 

Regarding claim 8, a motherboard capable of outputting image data, comprising:
a) an image transmission port configured to receive an external image signal (port 112, Fig.1A; para. 0022).

b) a control circuit selectively using the external image signal or an Ethernet network signal as an output signal (Switch circuit 104, which, controlled by controller 108,  selects the output of the ADC 110 or the second video interface 102 which can be VGA controller or graphics engine; para. 0022); and

c) a first network connection port configured to transmit the output signal (port 114 which transmits the output of the video processor 106 acting on the selected video output by the Switch 104, Fig.1A).

As to claim 10, the claimed a slot configured to accommodate a VGA card, wherein the VGA card comprises an image processing chip and an image output port, and the image processing chip is configured to generate an image signal, wherein in response to a transmission cable being coupled between the image transmission port and the image output port, the image signal serves as the external image signal (Chang teaches that the motherboard of the first computing device 201 includes a first video source 202.  The first video source 202 generates a first video signal to the signal port 203.  The signal port 203 can be a video connector mounted on the backplate of the first computing device 201.  The first video source 202 can be a graphic card installed on the motherboard or an on-board graphic chip or the like mounted on the motherboard.  A first video interface 112 installed in the remote access device 100 receives the first video signal from the signal port 203; para. 0022; Fig.2. Emphasis added). 

Claims 5 and 9 are again rejected under 35 U.S.C. 103 as being unpatentable over Chang, US 20080136828 in view of Goldberg, US 2013/0009969 A1.

In regards to claim 5, Chang fails to disclose wherein the image transmission port is a high-definition multimedia interface (HDMI) port or a digital visual interface (DVI) port. However, the claimed HDMI port or a digital visual interface (DVI) port are notoriously well known. In the same field of art, Goldberg teaches HDMI emulation mode. Goldberg further discloses "a display mini card (DMC)" or display port (DP), (Abstract; see at least paras. 0028-29, 37, 54-55 and 79). It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the system of Chang by providing an HDMI link as suggested by Goldberg, for the purpose of making the system more compact which would require only a single cable for transmitting and/or receiving both video, audio and/or data signals.

As to claim 9, see the rejection of claim 5.


Claims 15-20 are again rejected under 35 U.S.C. 103 as being unpatentable over Chang, US 20080136828.

Regarding claim 15, an operating system comprising a motherboard as claimed in the claim 1 (see rejection of claim 1):  Chang discloses the remote device is connected via a network 206 which may be wired or wireless to a second computing device (a PC) comprising a receiver 204, display monitor, keyboard and a mouse. The claimed a receiver (204, fig.2B) receiving the output data via the network cable and comprising: a network connection port configured to receive the output data (network 206, Fig.2B); a signal processor enhancing the output data to generate enhanced data (the PC computer, Fig.2B); and a display device coupled to the image transmission port to receive the enhanced data and display an image according to the enhanced data (display monitor, Fig.2B).	Chang does not specifically disclose the receiver directly connected to the network cable and an image transmission port configured to output the enhanced data. However, it would be obvious to the skilled in the art that the disclosed Chang system would utilize cable(s) in a wired connection to connect to the network 206 to transport the data from remote device 201 to the computing device 204, Fig.2B. It would also be obvious to use a (transmission) port to output the data to the display/monitor, using a standard monitor cable or another cable to transmit signals back to the network.  Therefore, it would have been obvious to the skilled in the art before the effective filing date of the claimed invention to modify the system of Chang 

As to claim 16, see the rejection of claim 15. 

Regarding claim 17, the claimed power jack configured to receive external power and supply power to the signal processor, is inherently disclosed. 

Considering claim 18, see the rejection of claim 15. 
As to claim 19, see the rejection of claim 18. 

Regarding claim 20, the claimed power jack configured to receive external power and supply power to the signal processor, is inherently disclosed. 


Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, US 20080136828 in view of Takano et al., US 20030112483 A1. 

Regarding claim 2, Chang does not specifically disclose the claimed “wherein the switching circuit uses a differential component of the external image data or a see, paragraphs 0039-40). It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the system of Chang by providing the differential-component data creating or generating method taught by Takano, in order to enhance the processing of the image data. 

As to claim 3, Chang discloses a two computing devices 201 and 204, suggesting a second network connection port may be available or is needed to connect to a second device. 

4, see the rejection of claim 2 above. 
As to claim 12, see the rejection of claim 2 above. 

As to claim 13, Chang discloses two computing devices 201 and 204 suggesting a second network connection port. 

As to claim 14, see the rejection of claim 2. 


Claims 1-3, 7-8 and 11-14 are again rejected under 35 U.S.C. 103 as being unpatentable over Goldberg, US 2013/0009969 A1 in view of Chang, US 20080136828.

Considering claim 1, a motherboard capable of outputting image data (motherboard 200, Fig.2; para. 0044-45), comprising:
a) an image transmission port configured to receive an external image signal (video data source connector 210,  Fig.2; para. 0045);

b) an on-board video graphics array (VGA) card configured to provide an internal image signal (a computing/communications device (300A) may include a central processing unit (CPU 320A) for processing, calculating and controlling functions and circuitry 
integral to the device and a graphics processing unit (GPU 330A) for graphics 
processing and controlling graphical functions and graphics circuitry integral to the device.  According to further embodiments of the present invention, the device (300A) may include a video stream output switching logic (332A), a display buffer (334A) and a video bus/connector (336A).  The video bus/connector (336A) may be a display mini card (DMC). See para. 0048);

c) a switching circuit selectively using the external image signal or the internal image signal as the image data (multiplexer 230 and the controller 240; Fig.2; paras. 0045-50; multiplexer 312A and the controller 314A, Fig.3A. The multiplexer 312A selects either the image signal received via the video bus/connector 336A or the network data generated by the CPU 320A, Fig.3A; a multiplexer (MUX 230) for selecting input signals via a video data source connector (210) or via a network data source connector 220 (para.0045).

d) a control circuit selectively using the image data or Ethernet network data as output data (multiplexer 312A and the controller 314A, Fig.3A. The multiplexer 312A selects either the image signal received via the video bus/connector 336A or the network data generated by the CPU 320A, Fig.3A; a multiplexer (MUX 230) for selecting input signals via a video data source connector (210) or via a network data source connector 220 (para.0045).

Regarding (e), the claimed a first network connection port configured to transmit the output data via a network cable, while Goldberg discloses a dual mode baseband encoding and RF circuitry 250, which transmits the image signal or the network data selected by the multiplexer 230 (Fig.2; para.0045), Goldberg does not specifically disclose a network cable. Goldberg however, is not entirely silent and discloses using cables, however, such use of cables is aesthetically undesirable (para. 0003; 0010).  Nevertheless, using a network cable connection would be obvious to the skilled in the art. Communication networks use either wired or wireless networks. An example of a wired network is a cable network. Therefore, it’d have been obvious to those with ordinary skill in the art to modify the system of Goldberg by incorporating a cable network, such being typical considerations of the skilled artisan, the artisan would be motivated to do so in order to avoid unreliable WiFi networks or for security reasons, i.e., deciding to utilized the more traditional and more secure cable/wired network as a backup. 


	While Goldberg fails to disclose (f) and (g), Chang discloses the cable connected to the network 206 from/through port 114, Fig.2B. The electronic device 204 comprises a display monitor, as illustrated in Figs. 2A-B, and obviously would be capable of displaying any image output from the device 201 through the network 206, Fig.2B. Therefore, it would have been obvious to those with ordinary skill in the art to modify the system of Goldberg by incorporating the cable network 206 and connecting to the electronic device such as (201 or 204, Figs. 2A-B) as taught by Chang. Doing so would enhance the utilization efficiency of the reference by allowing the user some flexibility and choice. 

As to claim 2, the claimed wherein the switching circuit uses a differential component of the external image data or a differential component of the internal image data (The peripheral may further comprising control logic adapted to select a transmission mode from either the first transmission mode or the second transmission mode.  The control logic may further be adapted to select a transmission mode corresponding to data received over the busses; para. 0039, Goldberg).  

 3, Goldberg discloses there is provided a video and/or audio source device (e.g. laptop computer 110)…the video and/or audio source device may contain a display (e.g. LCD screen)...a video stream sent to the source device display may be transmitted wirelessly to a video and/or audio sink device. See, Para. [0041]. 

In regards to claim 7, the claimed a signal enhancement circuit configured to enhance the image data and generate enhanced data, wherein the control circuit uses the enhanced data as the output data (The shared electrical circuit (526F) may perform Time Domain Multiplexing (TDM) on the received signals, modulate the signals, amplify the signals and send the signals to one or more antenna (512F) for transmission. para. 0079; Fig.5F).

Regarding claim 8, see the rejection of claim 1. 
 
As to claim 11, the claimed a signal enhancement circuit configured to enhance the image data and generate enhanced data, wherein the control circuit uses the enhanced data as the output data (The shared electrical circuit (526F) may perform Time Domain Multiplexing (TDM) on the received signals, modulate the signals, amplify the signals and send the signals to one or more antenna (512F) for transmission, para. 0079; Fig.5F).

Regarding claims 12-14, see Paras. [0039-[0041] Goldberg.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PMN
February 25, 2021
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422